Hearing Date: May 15, 2019 at

 

10:00 AM

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

Xx
In re: Chapter 11
La Cremaillere Restaurant Corp, Case No.: 19-22823 (RDD)

Debtor,
X

 

OBJECTION OF THE NEW YORK STATE DEPARTMENT OF TAXATION AND
FINANCE TO THE DEBTOR’S
MOTION TO USE CASH COLLATERAL AND FOR ADEQUATE PROTECTION
PURSUANT TO 11 U.S.C. SECTIONS 361 AND 363(e)

The New York State Department of Taxation and Finance (“NYS DTF”), by its attorney,
Letitia James, Attorney General of the State of New York, respectfully submits this Objection
(“Objection”) to the motion of debtor La Cremaillere Restaurant Corp. (“Debtor”) for an order (A)
authorizing the use of cash collateral pursuant to Bankruptcy Code Section 363(c)(2) and
Bankruptcy Rule 4001 on an interim basis and providing adequate protection pursuant to 11 U.S.C.
Sections 361 and 362; (B) scheduling a final hearing; and (C) for such other and further relief as
the Court deems just and proper (“Motion”), based on the following facts and grounds.

~ OBJECTION

1. On April 17, 2019, the Debtor commenced its voluntary case under chapter 11 of
the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New York.
(Dkt. No. 1.)

2. On April 26, NYS DTF filed Amended Proof of Claim (“Claim’’) in the amount of

$519,021.75, consisting of a secured claim of $472,824.98, an unsecured priority claim of
$39,910.52 and a general unsecured claim of $6,286.25. Claims Register 1-2. A copy of the claim
is attached as Exhibit A.

3. The secured portion of the Claim is for unpaid sales tax for the periods ending May
31, 2014 and February 28, 2017. NYS DTF perfected its liens by filing Warrants with the New
York Secretary of State and the Westchester County Clerk’s Office on January 12, 2015, and
November 24, 2017. In accordance with New York State Tax Law Section 1092, the Warrants
attach to all of the Debtor’s real and personal property.

4. On April 30, 2019, the Debtor filed the Motion to approve use of its cash collateral
and to provide Celtic Bank adequate protection. The Motion does not propose any protection to
the secured claim NYS DTF holds which is required by 11 U.S.C. Section 363(e).

5. On May 10, 2019, the United States of America, on behalf of the IRS, filed an
objection to the Motion and a request for adequate protection. Dkt. 8. The IRS Objection correctly
observes that the Motion impermissibly seeks to elevate Celtic Bank’s claims above the IRS Claim.
NYS DTF joins in that part of the IRS Objection because the Motion also seeks to subordinate the
NYS DTF secured claim.

6. NYS DTF has discussed its request for adequate protection with counsel for the
Debtor and is hopeful that acceptable arrangements for adequate protection will be made in
advance of the interim hearing. If not, NYS DTF requests that the Court issue an order providing

adequate protection to NYS DTF and deny the Motion as presented.
WHEREFORE, NYS DTF respectfully requests that the Court deny the Motion as
presented, direct the Debtor to provide adequate protection for its secured claim and grant such
other and further relief as it deems just and proper.

Dated: New York, New York
May 10, 2019

Respectfully submitted,

LETITIA JAMES

Attorney General of the

State of New York

Attorney for the New York State
Department of Taxation and Finance
By:

Luh

Enid Nagler Star?
Assistant Attorney General
Special Bankruptcy Counsel

28 Liberty Street
New York, New York 10005
Tel. No. (212) 416-8666
Exhibit A
New York Sia eepttlent@im 1-2 Filed 04/26/19 Pg 1 of 2

 

Taxation and Finance Statement date: 4/30/2019
Bankruptcy Section
PO Box 5300 Amendment: ist
Albany NY 12205-0300 Case number: 19-22823 ROD
(518) 457-3160 Refar to this number for Inquirlas
Total claim amount: $519,021.75
Pre-Petition Proof of Claim Taxpayer ID#: 8-XX-XXXXXXX-1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
U. S. COURTHOUSE

300 QUARROPAS STREET

WHITE PLAINS, NY 10601

This is a statemant of tax liabilities for LA CREMAILLERE RESTAURANTS CORP.. Penalty and interest for each
liability is computed ta 4/17/2019,

Secured Liabilitias

 

 

Tax Period Notice Warrant
Type End Number Tax Penalty Intarost Total Type Date Cnty
SALES 05/31/14'L-041810680-2 0.00 3,347.47 8,138.46 11,485.93 ACT 01/12/15 WEST
SALES 02/28/17 L-046991754-2 346,703.49 0.00 114,635.56 §61,339,05 AUD 11/24/17 WEST
SubTotal ¢ 472,826.98

Unsecured Priority Liabilities

 

 

 

 

Tax Period Notice

Type End Number Tax Panalty Interest Total Type
WITHLD 09/30/18 L-049396850-8 0.00 0.00 24.40 24.40 EST
SALES 11/30/18 L-049432118-7 10,000.00 0.00 476.38 10,476.38 ACT
SALES 02/28/19 L-049746305-8 28,997.10 0.00 312.64 29,309.74 ACT
SALES 03/11/19 L-0469562156-4 50.00 0.00 0.00 50.00 ACT
SALES 03/21/19 L-0469589220-4 50.00 0.00 9.00 50.00 ACT

SubTotal ¢ 39,910.52

General Unsecured Liabilities

Tax Period Notice

Type End Number Tax Penalty Interest Total Typa
WITHLD 09/30/18 L-049396850-8 0.00 1,000.00 0.00 1,000.00 EST
WITHLD L2/31/18 L-049657702-7 0.00 1,000.00 0.00 1,000.00 EST
SALES 11/30/18 L-049632118-7 0.00 1,386.54 0.00 1,386.56 ACT

(Continued on back)

TC-988 (10/00) 190425230049004109
9-22823-rdd Claim 1-2 Filed 04/26/19 Pg 2 of
Pre-Petition Proof of Cia mi (continued) G20L2

General Unsecured Liabilities (Continued)

 

 

Tax Poriod Notice :
Type End Number Tax Panalty Interest Total Type
“SALES 02/28/19 L-049746505-8 0.00 2,899.71 ' 9.00 ‘ 2,899.71 ACT
. SubTotal ¢# 6,286.25

This claim amends and supercedes tha pravious claim dated 6/23/2019.
Current Annusl Interest Rates by Tax Type: Withholding-- 10%, Sales and Use - 14.5%

Liability Type Descriptions: EST - Estimated (No Roturn Filed), ACT - Actual Raturn Filed, AUD - Audit
Assessment ‘

 

7C-988 (10/00) (back)
CERTIFICATE OF SERVICE

I, Enid Nagler Stuart of the NYS Office of the Attorney General, hereby certify
that on May 10, 2019 J electronically filed and served the attached Objection of the New York

State Department of Taxation and Finance, by using the CM/ECF system.

Executed on May 10, 2019

Sr fey Fu?

Enid Nagler Sfqart
